Opinion issued December 1, 2020




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00163-CV
                            ———————————
                         RACHAEL BRAUD, Appellant
                                        V.
                     NATHAN LANE ROBERT, Appellee


                    On Appeal from the 245th District Court
                             Harris County, Texas
                       Trial Court Case No. 2017-64891


                          MEMORANDUM OPINION

      The clerk’s record was due on June 11, 2019. Because appellant filed an

affidavit of indigence in this Court, instead of in the trial court, an order issued

advising appellant to file a statement of inability to afford court costs. The order

further directed appellant to have a supplemental clerk’s record filed by June 27,
2019, demonstrating that she had filed the statement of inability in the trial court.

On June 27, 2019, appellant filed a letter advising this Court that she had filed the

statement of inability in the trial court.

       On July 29, 2019, the trial court clerk filed another notice of non-payment.

This Court then issued an order directing the trial court clerk to file a supplemental

clerk’s record containing appellant’s statement of inability. The supplemental

clerk’s record was filed on April 8, 2020 but contained an affidavit of indigence, not

a statement of inability. See TEX. R. CIV. P. 145(a) (requiring filing statement of

inability in trial court if appellant claims to be unable to afford appellate record

costs). Although an affidavit of indigence may satisfy the requirements of Rule 145,

the affidavit must contain a sworn statement by appellant that she cannot afford to

pay the costs on appeal. See TEX. R. CIV. P. 145(b), (e). Appellant’s affidavit of

indigence contains sufficient information concerning her financial situation, but it

fails to state that she cannot afford to pay costs.

       On July 9, 2020, this Court issued another order, with a form statement of

inability attached, and explained to appellant that an affidavit of indigence did not

comply with the rules and that she should file the attached form statement of

inability. The order also advised that unless she had a supplemental clerk’s record

containing the statement of inability filed in the trial court by July 29, 2020, the

appeal might be dismissed. A supplemental clerk’s record was filed on July 30,


                                             2
2020, but no statement of inability was included and the clerk included this notation:

“There is no statement of inability form on file in this case.”

      A final order directing appellant to file the attached form statement of inability

issued on September 10, 2020. This order advised appellant that unless she filed the

statement of inability in the trial court and requested the filing of a supplemental

clerk’s record containing this statement of inability her appeal might be dismissed.

Appellant has not responded to this Court’s order and no supplemental clerk’s record

has been filed.

      Accordingly, appellant failed to demonstrate that she cannot afford the cost of

the clerk’s record. We dismiss this appeal. See TEX. R. APP. P. 37.3(b), 42.3. Any

pending motions are dismissed as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack, and Justices Hightower and Adams.




                                           3